Citation Nr: 1604925	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for the service-connected anxiety disorder not otherwise specified (NOS) with features of atypical panic symptoms and posttraumatic stress disorder (PTSD) and depressive disorder NOS.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted service connection for an anxiety disorder not otherwise specified (NOS) with features of atypical panic symptoms and posttraumatic stress disorder (PTSD) and depressive disorder NOS and assigned a disability rating of 70 percent.       

The Board remanded the case for additional development of the record in February 2013 and November 2013.  

In November 2003, the Veteran designated a Veteran's Service Organization as her representative.  In a February 2014 letter, the Veteran revoked the authorization for representation.  In several documents, the Veteran indicated that she is receiving assistance from an "anonymous agent," but she has not properly designated a Veterans Service Organization, accredited agent, or other individual as representative.  Therefore, the Board will proceed with the Veteran not represented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

With respect to VA's duty to assist the Veteran in obtaining medical evidence, the Board notes that an October 2013 progress note in the Veteran's mental health treatment records, the Veteran reported that she receives disability benefits from the Social Security Administration (SSA).  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Also, in December 2007 and October 2013 VA treatment notes, the Veteran reported that she had received VA Vocational Rehabilitation services.  However, no Vocational Rehabilitation records are contained in the record.  Therefore, on remand, any existing VA Vocational Rehabilitation file should be obtained for consideration in the Veteran's appeal.

Furthermore, her VA treatment records from March 2007 to January 2014 indicate that the Veteran was referred to Easter Seals by the Vocational Rehabilitation Program and that she consistently attends regular classes there.  The Veteran reported that Easter Seal programs teach life skills.  As records associated with the Veteran's involvement with Eastern Seals are relevant to the Veteran's appeal, the Veteran's Eastern Seals records should also be associated with the claims file.  
Finally, throughout the appeal period, the Veteran reports receiving consistent mental health treatment for her service-connected psychiatric disorder.  The most recent treatment records are from 2014.  Updated VA mental health treatment records should also be associated with the claims file. Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Request and obtain from the Social Security Administration copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file. If there are no records, this should be documented in the claims file. 

2. Obtain the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Contact the Veteran and ask that she provide any necessary releases for VA to secure records of her participation with Easter Seals. Obtain complete records of all treatment, evaluation, and participation from Easter Seals.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.  

4. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the San Antonio, Texas VA medical center from 2014 to present, following the procedures set forth in 38 C.F.R. § 3.159. The evidence obtained, if any, should be associated with the claims file.

5. After completing the above development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




